DETAILED ACTION
This action is in reply to the submissions filed on 10/07/2022 and 11/11/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 11 and amendments to claims 1, 28, 41 and 42 are acknowledged.
Claims 1-2, 4, 7-9, 12, 15-17, 19, 28-29, 31-33, 37 and 41-44 are currently pending and have been examined under the effective filing date of 11/01/2016.
Response to Arguments
Applicant's arguments filed 10/07/2022 and 11/11/2022 have been fully considered but they are not persuasive.
Regarding page 10 of Applicant 10/07/2022 remarks, the claimed invention contains no network elements or computer code that improve the functioning of a computer.  Rather, they provide an arrangement for data sharing and reconciling transactions. Regarding page 11, St. George ¶0014 teaches multiple POS systems for each cash drawer.  Regarding page 12, unlike Enfish, the claimed invention does not contain technical elements that improve the functioning of a computer by saving computational resources or enhancing security. However, the embodiment of the cash management system including the elements of the management terminal, EPOS terminals, at least one intelligent cash holding unit comprising a receiver, an access module, a counter, and a controller serves to impose a meaningful limitation on practicing the abstract idea. Additionally, the limitations concerning verifying data packets are necessarily rooted in computer technology.  For these reasons the claims are patent eligible.
Regarding page 13 of Applicant’s 10/07/2022 remarks, St. George ¶0014 teaches multiple POS systems for each cash drawer. St. George ¶0014 teaches multiple POS systems controlling a networked cash drawer.  (a network connected cash drawer may be operated by multiple devices (e.g. multiple POS terminals) connected to the network.) St. George ¶0029 teaches a sequence number identifying a transaction.  (event log includes a cash drawer identifier 302 that uniquely identifies a cash drawer, a date indicator 304, a time indicator 306, an event identifier 308, and an event status identifier 310… specific example shown in FIG. 3, the event log includes a cash drawer identifier 302 that uniquely identifies a cash drawer, a date indicator 304, a time indicator 306, an event identifier 308, and an event status identifier 310. Event identifier is illustratively a code that corresponds to a cash drawer event.)
Newly cited art Hamilton teaches, in ¶0091, the amended limitation of gaps in sequences detected for data verification in a POS system. (plurality of data portions may be transmitted using a plurality of unacknowledged packets. A packet identifier may be included within each of the unacknowledged packets. During a single connection event, the device transmitting the data may send multiple unacknowledged packets (each including a data portion and a packet identifier) and the final packet of the connection event may be an acknowledgement packet. The device receiving the packets during the connection event (multiple unacknowledged packets and a final acknowledged packet) may respond to the acknowledgement packet during the next connection event with packet identifiers for all of the received unacknowledged packets. If the packet identifiers associated with all of the unacknowledged packets are received, the original sending device may send the next data portions during the next connection event. If not all of the packet identifiers are received, the missing unacknowledged packet may be resent (e.g., alone, or with additional packets) during the next connection event.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in St. George with the known technique of data verification in Hamilton because applying the known technique would have yielded predictable results and resulted in an improved system by ensuring a complete record of transaction exist. (Hamilton ¶0091; payment reader 5 and the POS terminal 15 may combine acknowledgement packets and unacknowledged packets in a manner to provide a high-throughput reliable connection.)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f,) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “access module” in claim 1.  The specification details the module as part of a controller, which is detailed as: “The ADC 7 is connected to a signal processor, or controller, 8 which in turn is connected to a memory component 9, an actuator 10 (to actuate the latch mechanism 11 shown in figure 2 and open the lid 5), a sensor 12 in the form of a micro-switch, arranged to detect opening/closing of the lid 5) a power supply 13, a network interface 14, an ID-system interface 16 and a timing unit 22, in the form of a real-time clock comprising a back-up battery 23, which is rechargeable from the power supply 13 in order that the timing unit 22 is capable of maintaining time during power outages.” and: “The controller 8 controls the operations of the intelligent cash drawer unit 1, based on instructions stored in software in memory 9.” See page 17, line 15 and page 19, line 5 of the specification, respectively. These serve to disclose sufficient structure to determine the interpretation of the claim limitations and no 112 rejection is needed in this case.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	Claims 28, 29, 37 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over St. George et al. (Pub. No. US 2011/0172960 A1) in view of Taylor et al. (Pub. No. US 2005/0096986 A1)
Regarding Claim 28, St. George as modified by Taylor discloses an intelligent cash drawer unit operable in tandem with an intelligent point of sale safe; a management terminal; (St. George; (device controller 206) a plurality of Electronic Point of Sale (EPOS) terminals, (St. George; POS terminals 102) each EPOS terminal being operable to calculate an amount owed based on inputs and operable to output the amount owed to the management terminal together with an identifier identifying a user; (Taylor; value of the transaction is available from the EPOS data when the cashier accepts funds; ¶0125) (Taylor ¶0144; operator would then identify the till to the workstation software by means of an identifier such as a barcode, RFID, EAS tag or by simply entering a code or pin number. This can be viewed as opening a transaction and may result in at least one or more actions including enabling the workstation to identify the EPOS file against which to reconcile, identify the relevant information pertaining to the start fund for that till for the next day, opening a transaction log for a given till) (Taylor ¶0101; data generated may be duplicated with copies being held in multiple locations) the intelligent cash drawer unit comprising: a receiver operable to receive a signal (St. George; network bus 106) comprising an identifier associated with said user; (St. George; assign user specific information into a cash drawer asset event log command; ¶0018) receive a signal from the intelligent point of sale safe comprising data relating to contents of the intelligent point of sale safe; an access module operable, in response to the received signal, to allow access to the intelligent cash drawer unit; a counter which increments each time access is allowed to provide a sequence number identifying a transaction at the intelligent cash drawer unit; (St. George ¶0018; real time clock for date and time stamping of events) (¶0029; event log includes a cash drawer identifier 302 that uniquely identifies a cash drawer, a date indicator 304, a time indicator 306, an event identifier 308, and an event status identifier 310.) and a controller operable to send a report comprising the identifier associated with said user and data relating to contents of the intelligent cash drawer unit and the contents of the intelligent point of sale safe to the management terminal, and the sequence number identifying the transaction, (St. George; ¶0018; assign user specific information into a cash drawer asset event log command…¶0029; specific example shown in FIG. 3, the event log includes a cash drawer identifier 302 that uniquely identifies a cash drawer, a date indicator 304, a time indicator 306, an event identifier 308, and an event status identifier 310. Event identifier is illustratively a code that corresponds to a cash drawer event.) (Taylor ¶0463; Safe Inventory Reports may also be prepared which show safe inventory by denomination, including the value of the notes (bills) and the number of notes (bills) in a note/bill storage unit which may be, for example, a Roll Storage Module (RSM).  A typical safe inventory report shows an initial payment media handling apparatus inventory, an inventory of the notes dispensed, and an inventory of the funds remaining after funds have been dispensed.) thereby enabling the management terminal to reconcile transaction carried out by said user of an EPOS terminal with transactions carried out by said user at the intelligent cash holding unit, wherein the intelligent cash drawer unit is operable to act as a virtual cash holding unit for more than one EPOS terminal.(St. George; (POS terminals 102 may be restricted to which cash drawers 104 they have access to for security or other reasons; ¶0020) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of reporting contents of cash drawer in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated transaction reconciliation. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Regarding Claim 29, St. George as modified by Taylor and discloses an intelligent cash drawer unit according to claim 28 and having an openable cash drawer comprising a plurality of cups supported on a plurality of transducers operable to weigh the cups, wherein the controller is operable to process signals received from the transducers to determine the a value of cash in the plurality of cups, and a sensor operable to detect whether the drawer is open or closed. (St. George ¶0018; real time clock for date and time stamping of events) (¶0029; event log includes a cash drawer identifier 302 that uniquely identifies a cash drawer, a date indicator 304, a time indicator 306, an event identifier 308, and an event status identifier 310.)

Regarding Claim 37, St. George as modified by Taylor discloses an intelligent cash drawer unit according to claim 29 wherein the intelligent cash drawer unit is operable to send a report comprising the identifier associated with said user, data relating to the contents of the intelligent cash drawer unit and the intelligent point of sale safe and any combination of: a serial number of the drawer; a time, a date, a sequence number identifying a transaction and in the event that a counterfeit note was tendered and rejected by the safe, a flag to that effect; and wherein the reporting module of the intelligent cash drawer unit sends a report comprising a serial number of the intelligent point of sale safe.  (Taylor ¶0125; contents of the till are weighed periodically, each time the till drawer shuts for example, and reconciles this against the expected value as defined by the POS.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of reporting contents of cash drawer in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated transaction reconciliation. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Regarding Claim 42, St. George as modified by Taylor discloses an intelligent point of sale safe operable in tandem with an intelligent cash drawer unit; the intelligent point of sale safe operable to receive a signal from the intelligent cash drawer unit comprising data relating to contents of the intelligent cash drawer unit; and operable to send a report comprising an identifier relating to a user, a sequence number identifying the transaction (St. George assign user specific information into a cash drawer asset event log command; ¶0018) (¶0029; specific example shown in FIG. 3, the event log includes a cash drawer identifier 302 that uniquely identifies a cash drawer, a date indicator 304, a time indicator 306, an event identifier 308, and an event status identifier 310. Event identifier is illustratively a code that corresponds to a cash drawer event.) and data relating to the contents of the intelligent cash drawer unit and contents of the intelligent point of sale safe to at least one external device. (Taylor ¶0471; The systems and methods according to this invention provide enhanced network communication functions among payment media handling apparatus, safes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of reporting contents of cash drawer in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated transaction reconciliation. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Claims 1, 2, 4, 7-9, 12, 15-17, 19, 31, 32, 41, and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over St. George et al. (Pub. No. US 2011/0172960 A1) in view of Taylor et al. (Pub. No. US 2005/0096986 A1), and in further view of Hamilton (Pub. No. US 2018/0096329 A1.)
Regarding Claims 1 and 41, St. George as modified by Taylor discloses a cash management system, (St. George ¶0014; cash drawers that are connected to a network) the cash management system comprising a management terminal, (device controller 206) a plurality of Electronic Point of Sale (EPOS) terminals (POS terminals 102) and at least one intelligent cash holding unit; (cash drawer 104) the at least one intelligent cash holding unit comprising a receiver operable to receive a signal (network bus 106) comprising an identifier associated with a user, an access module operable, in response to the received signal, to allow access to the at least one cash holding unit, a counter which increments each time access is allowed to provide a sequence number identifying a transaction at the at least one cash holding unit, (St. George ¶0018; real time clock for date and time stamping of events) (¶0029; event log includes a cash drawer identifier 302 that uniquely identifies a cash drawer, a date indicator 304, a time indicator 306, an event identifier 308, and an event status identifier 310.)
and a controller operable, in response to the received signal, to allow access to the at least one intelligent cash holding unit, (POS terminals 102 may be restricted to which cash drawers 104 they have access to; ¶0020) wherein the controller is further operable to send a report comprising an identifier relating to the user and the sequence number identifying the transaction to at least one external device; (assign user specific information into a cash drawer asset event log command; ¶0018) (¶0029; specific example shown in FIG. 3, the event log includes a cash drawer identifier 302 that uniquely identifies a cash drawer, a date indicator 304, a time indicator 306, an event identifier 308, and an event status identifier 310. Event identifier is illustratively a code that corresponds to a cash drawer event.)
wherein there are a greater number of EPOS terminals than intelligent cash holding units, wherein the at least one intelligent cash holding unit acts as a virtual cash holding unit for more than one EPOS terminal; and (POS terminals 102 may be restricted to which cash drawers 104 they have access to for security or other reasons; ¶0020) Examiner interprets this limitation as not having significant patentable weight.  The number of terminals and cash holding units could easily be one plus or one minus the other. (¶0033 of St. George teaches “Embodiments of the present disclosure are not however limited to any particular implementation and may include for example more or less cash drawers, hosts/servers, and or other devices.”)
St. George does not disclose, but Taylor discloses:
wherein the at least one intelligent cash holding unit comprises a cash counting apparatus; (Taylor ¶0125; account for bills presented at point of sale… coin may be accounted for at the POS)
wherein the report comprises data relating to the contents of the at least one intelligent cash holding unit; (value of the transaction is available from the EPOS data when the cashier accepts funds; ¶0125)
wherein the plurality of EPOS terminals are operable to calculate an amount owed based on inputs and operable to output the amount owed to the management terminal together with an identifier identifying the user; and (value of the transaction is available from the EPOS data when the cashier accepts funds; ¶0125) (¶0144; operator would then identify the till to the workstation software by means of an identifier such as a barcode, RFID, EAS tag or by simply entering a code or pin number. This can be viewed as opening a transaction and may result in at least one or more actions including enabling the workstation to identify the EPOS file against which to reconcile, identify the relevant information pertaining to the start fund for that till for the next day, opening a transaction log for a given till) (¶0101; data generated may be duplicated with copies being held in multiple locations)
wherein the management terminal reconciles transactions carried out by a user of an EPOS terminal with cash transactions carried out by said user at a shared intelligent cash holding unit (The value of notes will match, exceed or be under the total value of the transaction.  If the value matches no further action is required and the POS reconciles with the physical media; ¶0125) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of cash/coin counting and transaction reconciliation in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated reconciliation to the networked system of devices. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)
St. George as modified by Taylor does not teach, but Hamilton does teach: and wherein the management terminal is arranged to verify that all data packets sent from each intelligent cash holding unit have been received by checking that for each intelligent cash holding unit there are no gaps in the sequence numbers received from the respective intelligent cash holding unit, wherein if a missing data packet is identified, the management terminal is operable to send a request for certain particular data, identified by sequence number to the relevant intelligent cash holding unit. (Hamilton ¶0091; plurality of data portions may be transmitted using a plurality of unacknowledged packets. A packet identifier may be included within each of the unacknowledged packets. During a single connection event, the device transmitting the data may send multiple unacknowledged packets (each including a data portion and a packet identifier) and the final packet of the connection event may be an acknowledgement packet. The device receiving the packets during the connection event (multiple unacknowledged packets and a final acknowledged packet) may respond to the acknowledgement packet during the next connection event with packet identifiers for all of the received unacknowledged packets. If the packet identifiers associated with all of the unacknowledged packets are received, the original sending device may send the next data portions during the next connection event. If not all of the packet identifiers are received, the missing unacknowledged packet may be resent (e.g., alone, or with additional packets) during the next connection event.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in St. George with the known technique of data verification in Hamilton because applying the known technique would have yielded predictable results and resulted in an improved system by ensuring a complete record of transaction exist. (Hamilton ¶0091; payment reader 5 and the POS terminal 15 may combine acknowledgement packets and unacknowledged packets in a manner to provide a high-throughput reliable connection.)

Regarding Claim 2, St. George as modified by Taylor and Hamilton discloses a cash management system according to claim 1; the at least one intelligent cash holding unit integrally comprising, or attached to an identification system arranged to provide the signal comprising an the identifier associated with the user wherein the identification system is a card reader, RFID reader, barcode reader or biometric reader. (Taylor ¶0145; The operator could identify themselves through the use of various instruments employing available biometric techniques such as fingerprint, iris, facial recognition and the like)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of biometric identification in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to securely identify themselves to the stations. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Regarding Claim 4, St. George as modified by Taylor and Hamilton discloses the cash management system according to claim 1 wherein the data relating to the contents of the at least one intelligent cash holding unit is selected from the group consisting of: a total amount added to or removed from the at least one intelligent cash holding unit; a number of items of each denomination held in the at least one intelligent cash holding unit; an indication of a total value of each denomination; an indication of a total value of all denominations; (Taylor ¶0124; a picture can be built up at the POS not only of the value of bill deposited but also the split of denominations.) and a weight of cash in each of a plurality of note cups and/or coin cups. (Taylor ¶0125; change may be weighed prior to being placed into the till to confirm the value.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of reporting contents of cash drawer in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated transaction reconciliation. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Regarding Claims 7, 31 and 32, St. George as modified by Taylor and Hamilton discloses a cash management system according to claim 1 wherein the controller is operable to send the report as a data packet, in which the identifier relating to the user and data relating to the contents of the at least one intelligent cash holding unit are collated. (Taylor ¶0144; opening a transaction log for a given till, `unlocking` the counting devices if they are "software locked" when not in use.  Optionally the operator may also identify the cashier who was responsible for the till.) (Taylor ¶0471; The systems and methods according to this invention provide enhanced network communication functions among payment media handling apparatus, safes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of reporting contents of cash drawer in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated transaction reconciliation. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Regarding Claim 8, St. George as modified by Taylor and Hamilton discloses a cash management system according to claim 1, wherein the at least one intelligent cash holding unit comprises a memory, in which is stored a serial number associated with the at least one intelligent cash holding unit; wherein the controller is operable to transmit the serial number in the report. (St. George ¶0024; In one embodiment, addressing component 204 includes a unique serial number that is used to uniquely identify the particular cash drawer from amongst any other device.) (¶0031; statistics for multiple cash drawers may be processed and/or displayed simultaneously.)


Regarding Claim 9, St. George as modified by Taylor and Hamilton discloses a cash management system according to claim 1 wherein the at least one intelligent cash holding unit comprises a timing unit, wherein the controller is operable to transmit and/or to store a time, or the time and a date, of each event when a signal received, access is allowed, or a report is sent; wherein the timing unit is a real-time clock provided with an independent power source. (a controlled user access command to set a real time clock for date and time stamping of events; ¶0018)

Regarding Claim 12, St. George as modified by Taylor and Hamilton discloses the cash management system  according to claim 1 wherein the at least one intelligent cash holding unit is an intelligent cash drawer unit and wherein the controller is operable to send a signal to an actuator to open the intelligent cash drawer unit; and wherein a drawer of the intelligent cash drawer unit comprises a plurality of note cups and coin cups supported by transducers arranged to determine a weight of the contents of the cups and a value of the currency in the intelligent cash drawer unit. (Taylor ¶0125; contents of the till are weighed periodically, each 
time the till drawer shuts for example, and reconciles this against the expected value as defined by the POS.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of reporting contents of cash drawer in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated transaction reconciliation. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Regarding Claim 15, St. George as modified by Taylor and Hamilton discloses the cash management system according to claim 1 wherein one or more EPOS terminals and one or more of each of the at least one intelligent cash holding units Page 4 of 9Application No. To be assignedPreliminary Amendment comprises a reader, either integrally, or connected to the intelligent cash holding unit and/or EPOS terminal. (Taylor ¶0145; The operator could identify themselves through the use of various instruments employing available biometric techniques such as fingerprint, iris, facial recognition and the like)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of biometric identification in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to securely identify themselves to the stations. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Regarding Claim 16, St. George as modified by Taylor and Hamilton discloses the cash management system according to claim 15 wherein each reader is arranged to read a tag or biometric feature associated with a user comprising the identifier associated with the user. (Taylor ¶0145; The operator could identify themselves through the use of various instruments employing available biometric techniques such as fingerprint, iris, facial recognition and the like)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of biometric identification in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to securely identify themselves to the stations. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Regarding Claim 17, St. George as modified by Taylor and Hamilton discloses the cash management system according to claim 16 comprising tags, each tag comprising the identifier associated with the user and readable by the readers associated with both the EPOS terminals and the at least one intelligent cash holding unit (Taylor ¶0144; The operator would then identify the till to the workstation software by means of an identifier such as a barcode, RFID, EAS tag or by simply entering a code or pin number.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of EAS tag identification in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing users to securely identify themselves to the stations. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Regarding Claim 19, St. George as modified by Taylor and Hamilton discloses the cash management system according to claim 17 wherein the management terminal is operable to reconcile transactions by comparing an amount owed to a particular user with an amount introduced into the at least one intelligent cash holding unit by the particular user, based on the identifier associated with the particular user's tag. (Taylor ¶0149; Once a till or entity has been counted and potentially reconciled it is preferable… that the operator indicates in someway that the processing of a given entity has been completed.  In a preferred example this is by re-identifying the entity to the workstation via the barcode, RFID, PIN or other identifier.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of reporting contents of cash drawer in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated transaction reconciliation. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Regarding Claim 43, St. George as modified by Taylor and Hamilton discloses a cash management system according to claim 1, wherein the management terminal is operable to send an alert when a data mismatch is determined between the transactions carried out by the user of the EPOS terminal with transactions carried out by said user at the shared intelligent cash holding unit. (Taylor ¶0116; The data store provides a resource of information which can be interrogated. It is proposed that an application be provided that is capable of automatic analysis of the data generated, highlighting potentially suspicious behaviour patterns. This may be done historically or substantially, immediately to provide exception reports effectively real time. The alert could be covert or overt. Examples of alerts include notifying a supervisor, notifying security, automatically refocusing surveillance equipment on the area of suspicious activity, starting additional data capturing capability at the till/cashier of concern.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of sending alerts in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated reconciliation to the networked system of devices. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Regarding Claim 44, St. George as modified by Taylor and Hamilton discloses a cash management system according to claim 41, wherein the management terminal is configured to send an alert when a data mismatch is determined when comparing the data where the identifiers relating to the user match. (Taylor ¶0116; The data store provides a resource of information which can be interrogated. It is proposed that an application be provided that is capable of automatic analysis of the data generated, highlighting potentially suspicious behaviour patterns. This may be done historically or substantially, immediately to provide exception reports effectively real time. The alert could be covert or overt. Examples of alerts include notifying a supervisor, notifying security, automatically refocusing surveillance equipment on the area of suspicious activity, starting additional data capturing capability at the till/cashier of concern.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of sending alerts in Taylor because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated reconciliation to the networked system of devices. (Taylor ¶0017; enable them to count and reconcile the media as quickly and efficiently as possible.)

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over St. George et al. (Pub. No. US 2011/0172960 A1) in view of Taylor et al. (Pub. No. US 2005/0096986 A1,) and further in view of Charij (Patent No. US 9,460,589 B2.)
Regarding Claim 33, St. George as modified by Taylor and Hamilton discloses an intelligent cash drawer unit according to claim 29, but not wherein the intelligent point of sale safe is directly connected thereto by a cable; wherein the intelligent point of sale safe draws power from the intelligent cash drawer Page 6 of 9Application No. To be assignedPreliminary Amendmentunit through the cable and wherein data and power are exchanged between the intelligent cash drawer unit and the intelligent point of sale safe through said cable. 
Carij discloses wherein the intelligent point of sale safe is directly connected thereto by a cable; wherein the intelligent point of sale safe draws power from the intelligent cash drawer unit through the cable and wherein data and power are exchanged between the intelligent cash drawer unit and the intelligent point of sale safe through said cable. (Fig. 3; USB) (Examiner notes USB protocol includes power and data transfers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the networked POS and cash drawer system in St. George with the known technique of USB systems in Charij because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a more cost effective power/data exchange. (Charij 16:60; power and USB cable are connected to the rear PCB providing the system with power and the ability to communicate with external computer devices.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687